PER CURIAM
The state petitions for reconsideration of our decision in this case, State v. Hill, 222 Or App 313, 193 P3d 29 (2008) . In that decision, we determined that, under the Oregon Supreme Court’s decision in State v. Ice, 343 Or 248, 170 P3d 1049 (2007), the trial court had committed “an error of law apparent on the face of the record,” ORAP 5.45(1), in imposing consecutive sentences, and we exercised our discretion pursuant to Ailes v. Portland Meadows, Inc., 312 Or 376, 382, 823 P2d 956 (1991), to correct that error. In light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009) , holding that the constitutional right to a jury trial does not apply to decisions to impose consecutive sentences, the trial court did not err.
Reconsideration allowed; former opinion withdrawn; affirmed.